ORDER

PER CURIAM:
AND NOW, this 23rd day of December, 1997, upon consideration of Petitioner’s emergency motion for a stay of execution pending the filing and resolution of petition for writ of certiorari, IT IS HEREBY ORDERED that Petitioner’s application is GRANTED and his execution will be stayed until either the United States Supreme Court denies his petition for writ of certiorari from this court’s ruling in Commonwealth v. Elliott, 549 Pa. 132, 700 A.2d 1243 (1997), or, if certiorari is granted in this matter, until the United States Supreme Court issues a ruling on the merits.